Exhibit 10.1

RESIGNATION AND RELEASE AGREEMENT

This Resignation and Release Agreement (this “Agreement”) is made between Daryl
H. Mechem (“Executive”) and DCT Industrial Trust Inc. (the “Company”; together
with Executive, the “Parties,” and each of which, a “Party”).

WHEREAS, the Parties entered into an employment agreement dated October 9, 2009,
(the “Employment Agreement”) which, among other things, specifies a three-year
term for the Employment Agreement (the “Term”);

WHEREAS, Executive has expressed his desire to resign as of July 26, 2011;

WHEREAS, notwithstanding any terms to the contrary contained in the Employment
Agreement, the Company is nevertheless prepared to provide to Executive the
benefits described in Section 3 of this Agreement (the “Termination Benefits”),
subject to Executive’s execution and non-revocation of the provisions of
Section 5 of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:

1. Resignation of Employment. Executive hereby resigns from his employment with
the Company as its Managing Director, West Region, as of the close of business
on July 26, 2011 (the “Resignation Date”). Executive confirms that he is hereby
resigning from any and all other positions that he holds with the Company as an
officer, director or otherwise effective on the Resignation Date. Executive
further confirms that he is hereby resigning from any and all positions that he
may hold with any affiliate of the Company effective on the Resignation Date.
For purposes of the Employment Agreement, Executive hereby agrees that the
termination of Executive’s employment on the Resignation Date pursuant to this
Agreement will be considered a termination of Executive’s employment by
Executive without Good Reason (as defined in the Employment Agreement).

2. Non-Contingent Payments. No later than 30 days following the Resignation
Date, and in all events no later than the date required by applicable law, the
Company will pay the following to Executive: (a) all of Executive’s annual
salary accrued and unpaid through the Resignation Date; (b) all vested benefits
accrued through the Resignation Date, if any, under the terms of any employee
benefit plans applicable to Executive; (c) reimbursement for any and all
reasonable business expenses incurred by Executive prior to the Resignation Date
pursuant to the terms of the Company’s expense reimbursement policy; and
(d) Executive’s accrued but unused vacation time.

3. Termination Benefits. Provided that Executive executes this Agreement and
does not revoke the provisions of Section 5 of this Agreement in accordance with
the terms of Section 11 below, the Company shall provide the following benefits
to Executive:

(a) Health Coverage Continuation. Provided that Executive elects to continue his
health coverage to the extent authorized by and consistent with 29 U.S.C. § 1161
et seq. (commonly known as “COBRA”), the Company will provide Executive with
such continuing

 

1



--------------------------------------------------------------------------------

coverage under the Company’s group health plans as Executive would have received
under his Employment Agreement (and at such costs to Executive) as would have
applied in the absence of such termination from the Resignation Date through the
earlier of July 31, 2012 or such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements); and

(b) Lapse of Stock Vesting Conditions and Restrictions. On the later of the
Resignation Date or the Release Effective Date, the unvested stock options in
the Company and LTIP Units in DCT Industrial Operating Partnership LP (the
“Partnership”) granted to Executive that are listed on Exhibit A attached hereto
will become fully vested. All other equity awards (or portions thereof) made to
Executive by the Company or the Partnership that were unvested immediately prior
to the Resignation Date will be forfeited as of the Resignation Date.

4. Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.

5. Mutual Release.

(a) By Executive

Executive irrevocably and unconditionally releases and forever discharges the
Company, all of its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and the fiduciaries of such plans, and the current and former officers,
directors, stockholders, employees, attorneys, accountants, and agents of each
of the foregoing in their official and personal capacities (collectively
referred to as the “Company Releasees”) generally from all claims, demands,
debts, damages and liabilities of every name and nature, known or unknown
(“Claims”) that, as of the date when Executive signs this Agreement, he has,
ever had, now claims to have or ever claimed to have had against any or all of
the Company Releasees. This release includes, without implication of limitation,
the complete release of all Claims of or for: breach of express or implied
contract (including, but not limited to the Employment Agreement); wrongful
termination of employment, whether in contract or tort; intentional, reckless,
or negligent infliction of emotional distress; breach of any express or implied
covenant of employment, including the covenant of good faith and fair dealing;
interference with contractual or advantageous relations, whether prospective or
existing; deceit or misrepresentation; discrimination or retaliation under
state, federal, or municipal law, including, without implication of limitation,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as
amended, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended by the
Older Workers Benefit Protection Act (collectively referred to as the “ADEA”),
and Colorado Revised Statutes 23-34-402 (Discriminatory or Unfair Employment
Practices); defamation or damage to reputation; reinstatement; punitive or
emotional distress damages; wages, severance pay,

 

2



--------------------------------------------------------------------------------

vacation pay, back or front pay or other forms of compensation; and attorney’s
fees and costs. Executive understands that this general release of Claims
extends to any and all claims related to Executive’s employment by the Company
and the termination of his employment; provided that nothing in this
Section 5(a) shall be understood to constitute a release by Executive of his
rights (a) to indemnification or directors and officers liability insurance
coverage, if any, as set forth in Section 3.7 of the Employment Agreement;
(b) bring any Claims against any of the Company Releasees if any of the Company
Releasees first asserts a Claim against Executive; or (c) under this Agreement.

Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
Executive signs this Agreement, including, but not limited to, claims under the
ADEA. Executive represents that he has not assigned to any third party and has
not filed with any agency or court any Claim released by this Agreement.

(b) By the Company

The Company irrevocably and unconditionally releases and forever discharges
Executive and his successors, heirs, assigns, executors, administrators and/or
estate (collectively referred to as the “Executive Releasees”) generally from
all Claims that, as of the date when the Company signs this Agreement, the
Company has, ever had, now claims to have or ever claimed to have had against
any or all of the Executive Releasees that directly or indirectly arise out of,
relate to or concern acts or omissions reasonably taken or not taken in good
faith by Executive in the course of his employment with the Company. The Company
represents and warrants it is not aware of any Claims that it has or may have
against Executive as of the date when the Company signs this Agreement.

6. Restrictive Covenants. Executive hereby reaffirms his continuing obligations
to be subject to the obligations set forth in Section 6 of the Employment
Agreement, which are incorporated herein by reference (collectively, the
“Restrictive Covenants”). Notwithstanding the foregoing, provided that Executive
executes this Agreement and does not revoke the provisions of Section 5 of this
Agreement in accordance with the terms of Section 11 below, Executive shall not
be bound by the obligations set forth Section 6(a) of the Employment Agreement
from and after the date that is 90 days after the Release Effective Date.

7. Return of Property; Future Cooperation. Executive agrees that, within two
business days following the Resignation Date, he will return all Company
property that is in his possession, custody or control, including, without
limitation, computer equipment, computer passwords, software, cellular
telephones, keys and access cards, credit cards, files and any other documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or
customer and client relationships (in the latter two cases, actual or
prospective). Subsequent to the return of such property, the Company will give
Executive back the laptop computer and iPad that was provided to him by the
Company during his employment after the Company has had an opportunity to copy
and/or remove all Company-related information from such devices, following which
time such devices may be retained by Executive. In addition, Executive agrees to
provide the Company with a list and status summary of all outstanding matters,
projects, commitments, work

 

3



--------------------------------------------------------------------------------

assignments and other related matters in which he was involved or working on
behalf of the Company as of the Resignation Date and to provide his professional
and reasonable assistance to the Company in transitioning and completing such
work, including, but not limited to, transitioning organizational, leasing and
acquisition matters on which Executive had a role and, upon the Company’s
request, assisting, as directed by the Company, in consummating any such lease
or acquisition matters. The Company shall not utilize this Section 7 to require
Executive to make himself available to an extent that would unreasonably
interfere with full-time employment responsibilities that he may have.

8. Non-Disparagement. Executive will refrain from making any disparaging
statements, taking any actions, or conducting himself in any way that adversely
affects the reputation or good will of the Company and/or its affiliated
entities and the current and former officers, directors, shareholders, employees
and agents of any of them. The Company agrees that it will instruct those of its
directors and officers who are aware of the existence and terms of this
Agreement not to make any disparaging statements, take any actions or conduct
themselves in any way that adversely affects Executive’s reputation or goodwill.
The non-disparagement obligations shall not in any way affect the obligation of
the Executive or of the Company, or its directors, officers, employees or agents
to testify truthfully in any legal proceeding.

9. Non-Cooperation with Adverse Litigation. Executive agrees that he shall not
voluntarily provide information to or otherwise cooperate with any individual or
entity that is contemplating or pursuing litigation against any of the Company
Releasees or that is undertaking any investigation or review of any of the
Company Releasees’ activities or practices; provided, however, that Executive
may participate in or otherwise assist in any investigation or inquiry conducted
by the EEOC or the Colorado Department of Labor & Employment. Notwithstanding
the foregoing, this provision shall not apply to the extent that Executive’s
breach of this Agreement consists of initiating a legal action in which he
contends that the release set forth in Section 5 is invalid, in whole or in
part, due to the provisions of 29 U.S.C. §626(f).

10. Termination of Termination Benefits. Executive acknowledges that his right
to the Termination Benefits and his early release from the Restrictive Covenant
set forth in Section 6(a) of the Employment Agreement as set forth in Section 6
of this Agreement is conditional on his compliance with the terms of this
Agreement, including, without limitation, Executive’s compliance with the
Restrictive Covenants that continue in effect pursuant to Section 6 of this
Agreement. In the event that Executive fails to comply with any of the terms of
this Agreement, in addition to any other legal or equitable remedies it may have
for such breach, the Company shall have the right to terminate or recoup the
Termination Benefits set forth in Section 3 of this Agreement. The termination
or recoupment of those payments in the event of such breach by Executive shall
not affect the ongoing applicability of the terms of this Agreement.

11. Time for Consideration; Release Effective Date. Executive acknowledges that
he has been advised to consult with an attorney before signing this Agreement.
Executive has the opportunity to consider this Agreement for twenty-one
(21) days before signing it. To accept this Agreement, he must return a signed
original of this Agreement so that it is received by John G. Spiegleman,
Executive Vice President, General Counsel and Secretary at or before the
expiration of this twenty-one (21) day period. If Executive signs this Agreement
within less than twenty-one (21) days of the date of its delivery to him,
Executive acknowledges by signing this

 

4



--------------------------------------------------------------------------------

Agreement that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. Executive acknowledges and agrees that any changes or modifications to
this Agreement shall not restart or in any way affect the original twenty-one
(21) day consideration period. For a period of seven (7) days from the day of
his execution of this Agreement, Executive shall retain the right to revoke the
provisions of Section 5 of this Agreement by written notice that must be
received by Mr. Spiegleman before the end of such revocation period. The
provisions of Section 5 of this Agreement shall become effective on the business
day immediately following the expiration of the revocation period (the “Release
Effective Date”), provided that Executive does not revoke such provisions during
the revocation period. Executive acknowledges that he has not been induced to
sign this Agreement by any representations of the Company other than those set
forth in this Agreement. In the event that Executive exercises his right to
revoke the provisions of Section 5 of this Agreement, the Parties acknowledge
that all of the terms and conditions of this Agreement, other than those set
forth in Section 5, shall remain in full force and effect; provided that those
obligations that are contingent upon Executive not exercising such right of
revocation (e.g., his right to the Termination Benefits and his early release
from the Restrictive Covenant set forth in Section 6(a) of the Employment
Agreement) shall not arise.

12. Enforceability. Executive acknowledges that, if any portion or provision of
this Agreement or the Restrictive Covenants (including, without limitation, any
portion or provision of any section of those agreements) shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder, other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

13. Entire Agreement. This Agreement along with the Restrictive Covenants
constitute the entire agreement between Executive and the Company concerning
Executive’s relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings between the Parties concerning
Executive’s relationship with the Company including, but not limited to the
Employment Agreement.

14. Enforcement.

(a) The Company and Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants incorporated in Section 6 upon the courts of
any jurisdiction within the geographical scope of the Restrictive Covenants.

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company to avail itself of the rights
and remedies referred to in Section 6.2 of the Employment Agreement) that is not
resolved by Executive and the Company shall be submitted to arbitration in
Denver, Colorado in accordance with Colorado law and the procedures of the
American Arbitration Association before a single arbitrator. The determination
of the arbitrator shall be conclusive and binding on the Company and Executive
and judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall bear one-half of the costs of any arbitration
and Executive, as the other party to the arbitration, shall bear the other half;
each party will bear its own attorney’s fees and costs.

 

5



--------------------------------------------------------------------------------

15. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of either
Party to require the performance of any term or obligation of this Agreement, or
the waiver by either Party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

16. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the State of Colorado, without regard to conflict of
law principles. In the event of any dispute, this Agreement is intended by the
parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either Party or
the “drafter” of all or any portion of this Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document.

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

DCT Industrial Trust Inc.

 

By:   

/s/ John G. Spiegleman

    

July 26, 2011

   John G. Spiegleman      Date    Executive Vice President and General        
Counsel     

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 

  

/s/ Daryl H. Mechem

    

July 26, 2011

   Daryl H. Mechem      Date                

 

6



--------------------------------------------------------------------------------

Exhibit A

Executive’s Accelerated Equity Awards

Subject to the terms of Section 3 of this Agreement, on the later of the
Resignation Date or the Release Effective Date, the following portions of the
stock option and LTIP Unit awards previously granted to Executive that were
unvested immediately prior to the Resignation Date will become fully vested:

Stock option for 7,853 shares of common stock of the Company granted on
January 11, 2007 with an exercise price of $11.46 per share.

Stock option for 27,344 shares of common stock of the Company granted on
February 11, 2008 with an exercise price of $8.64 per share.

Stock option for 35,000 shares of common stock of the Company granted on
February 10, 2009 with an exercise price of $3.41 per share.

Stock option for 14,568 shares of common stock of the Company granted on
February 11, 2010 with an exercise price of $4.56 per share.

Stock option for 11,897 shares of common stock of the Company granted on
February 3, 2011 with an exercise price of $5.55 per share.

3,141 LTIP Units in the Partnership granted on February 13, 2007.

8,102 LTIP Units in the Partnership granted on February 22, 2008.

41,056 LTIP Units in the Partnership granted on February 25, 2009.

53,290 LTIP Units in the Partnership granted on February 25, 2010.

30,710 LTIP Units in the Partnership granted on February 18, 2011.

 

A-1